CARAWAY, J.,
dissenting.
li.I respectfully dissent.
The parties’ contract provided an appraisal process which states that “the amount agreed upon [by the two appraisers] will be the amount of loss.” Therefore, despite appraiser Crawford’s testimony attempting to walk back the $17,500 loss established by the appraisal process, the loss was $17,500, which is a binding fact upon FIE. Moreover, FIE failed to offer the testimony of its initial two appraisers to explain how their incredibly low appraisals missed the $17,500 mark so drastically. Accordingly, with an undisputable $17,500 loss suffered by plaintiffs, FIE’s failure to pay the claim demonstrates a lack of good faith and an arbitrary and capricious response to the insured.